DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stator, rotor, impeller (claim 1); axle hole, ceramic coating (claim 2); spherical groove (claim 3); first limiting groove, second limiting groove (claim 4); waterway opening, filter screen (claim 6); water inlet end (claim 7); PLC control unit, current sensor (claim 9); rotation speed sensor (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the flowcharts describing methods in Figures 3-4 do not include labels to identify the steps that are claimed (labels such as L1 and Q1 as claimed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 includes the word “aspherical” which should read “a spherical”.  Appropriate correction is required.
Claim 5 includes a space between the phrase throwing ring and the following comma wherein said space should be deleted.  
Claim 7 includes the word “atop” which should read “a top”.  
Claim 8 includes the word “atop” which should read “a top”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, 11-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation: “the axle passes through the axle hole”. However, a review of the drawings show that a respective end of the rotor shaft appears to pass through the respective axle holes and the axle is attached to ends of the rotor shaft that appear to be located below/above the axle holes. Hence, it appears that the rotor shaft passes through the axle holes but the axle itself is located above/below the axle holes and therefore does not pass through the axle holes. Clarification is requested.  Claim 11 includes a similar limitation and so is also rejected. 
Claim 5 includes the limitation: “a sand throwing mechanism provided between a lower end of the lower connection base (5) and an upper end of the upper connection base (4).” However, in Figure 1, the sand throwing mechanism (19, 20) is located fully above the upper end of the upper connection base (4) and so is not located in the claimed location. Clarification is requested. Claim 14 includes a similar limitation and so is also rejected.
Claim 6 discloses the limitation: “a waterway opening penetrating the motor barrel is provided on both the upper connection base and the lower connection base, a filter screen is provided on the waterway opening.” This limitation is unclear since the waterway opening is not shown in the Figures and it is unclear if there are two separate waterway openings, i.e., a respective waterway opening in each of the connection bases or if there is a singular waterway opening that extends from the upper connection base to the lower connection base. It is further unclear where exactly the filter screen is located since it is also not shown. 
Claim 8 recites the limitation "the lower axle sleeve" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 includes a similar limitation and so is also rejected.
Claims 3-4 and 12-13 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Dall et al. (herein Dall) (US 4,229,142).Regarding Claim 1:In Figures 1-2b, Dall discloses a high-lift shielded permanent magnet multistage pump (see Figure 2a, the stator is shielded by a thin metallic sleeve 22), comprising: a pump shell (1, 2, 3), a motor assembly (25) and an impeller (23, 23’), wherein, the motor assembly comprises a motor barrel (22), a stator (see column 3, line 38), a rotor (inside stator) and a rotor shaft (21), wherein, the pump shell (pump shell 2) is sleeved on an outside of the motor barrel (see Figure 2a), an upper connection base (1) and a lower connection base (3) are provided in the pump shell (see Figure 2a), and the upper connection base and the lower connection base are configured to fix the motor barrel (as seen in Figure 2a); a waterway cavity (8, 9) is formed between the pump shell and the motor barrel (as seen in Figure 2a), an upper impeller cavity (cavity occupied by impeller 23) is formed at an upper end of the pump shell (as seen in Figure 2a), a lower impeller cavity (cavity occupied by lower impeller 23’) is formed at a lower end of the pump shell (as seen in Figure 2a), the lower impeller cavity, the waterway cavity and the upper impeller cavity are in sequential fluid communication (as depicted by the flow direction arrows in Figure 2a, fluid flows from 23 to 8 and then into 23’); and both ends of the rotor shaft pass through the upper connection base and the lower connection base (as seen in Figure 2a, the rotor shaft ends that connect to the impellers each pass through the respective connection base), respectively, an axle (axle depicted by central portion of each impeller that is attached to each respective impeller) is provided on the both ends of the rotor shaft, and the impeller is a multistage structure (2 impellers 23, 23’ are shown) and mounted on the axle (mounted as radially emanating from the axle) at the both ends of the rotor shaft respectively (as seen in Figure 2a).
Allowable Subject Matter
Claim 7, 9-10 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 discloses: a lower axle sleeve and a threaded connection portion. Dall fails to disclose these limitations and there would be no reasonable way to modify Dall’s pump to incorporate these structural features. 
Claim 8 discloses an upper axle sleeve, an upper friction ring, a lower axle sleeve and a lower friction ring. Dall fails to disclose these limitations and there would be no reasonable way to modify Dall’s pump to incorporate these structural features.
Claim 9 discloses a detailed method of operating the pump disclosed in claim 1. These steps are extremely detailed and involved several manipulations of the pump. Dall does not remotely discuss any such control method. Furthermore, modifying Dall’s pump to operate in this manner would require substantial hindsight reconstruction. 
Claims 10-17 are dependent on claim 9 and would be allowable if any pending 112 issues are resolved. 
Conclusion
See attached PTO-892 form for relevant multistage pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746